IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-39,534-02


EX PARTE RENATO GABALDON MUELA, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 35,686-D IN THE 320TH DISTRICT COURT
POTTER COUNTY


 Per curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of aggravated robbery.  His sentence was assessed at a term
of eighteen (18) years' confinement.  No direct appeal was taken.
	After a review of the record, we find that Applicant's claims that challenge his
conviction are a subsequent application.  Tex. Code Crim. Proc. Art. 11.07, § 4(a)-(c). 
Therefore, we dismiss those claims.
	Applicant's remaining claim concerning a parole review proceeding is not subject to
review.  See Ex parte Geiken, 28 S.W.3d 553, 556 (Tex. Crim. App. 2000).  Therefore, we
deny that claim.  

DELIVERED: AUGUST 30, 2006

DO NOT PUBLISH